ORDER AND JUDGMENT *
Michael R. Murphy, Circuit Judge
After examining Appellant’s brief and the appellate record, this court has determined unanimously that oral argument would not materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
Proceeding pro se and informa pauper-is, Viola Adkins appeals the district court’s dismissal of the claims she brought against Vinaya Koduri, a physician who, like Adkins, is a citizen of the state of Kansas. In her complaint, Adkins alleged ^Dr. Koduri lied to her about a cyst and refused to treat her. Concluding it lacked subject matter jurisdiction over Adkins’s claims, the district court dismissed the complaint. It denied Adkins’s subsequent motion for reconsideration. We have jurisdiction over Adkins’s appeal pursuant to 28 U.S.C. § 1291.
Upon de novo review of Adkins’s complaint, the magistrate judge’s report and recommendation, the district court’s orders, and the entire record on appeal, this court concludes there was no error in the district court’s disposition of Adkins’s claims arid the dismissal of her complaint is affirmed.

 This order and judgment is not binding precedent except under the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.